Citation Nr: 0433116	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  00-14 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
prostatitis, mild, currently evaluated as noncompensable.

2.  Entitlement to service connection for loss of sight.

3.  Entitlement to service connection for a right knee 
condition.

4.  Entitlement to service connection for residuals of a head 
injury.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for residuals, ingrown 
toenail, left foot.

8.  Entitlement to service connection for a low back 
condition.

9.  Entitlement to service connection for hernia, right.

10.  Entitlement to service connection for a right shoulder 
condition.

11.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for a skin disorder.

12.  Entitlement to an initial rating in excess of 10 percent 
for service connected tinnitus.

13.  Entitlement to an initial compensable rating for service 
connected bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty in the United States Navy 
from June 1955 to September 1957.  He also had service in the 
Reserves including before and after his active duty service.  
His service personnel records reflect active duty for 
training (ACTDTRA) on several instances throughout the 
1970's, and he is shown to have continued on reserve status 
through the late 1980's.  However, it does not appear that 
all periods of reserve active duty have been verified; 
particularly through the 1980's.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Petersburg, Florida.

The claims file was transferred to the Newark, New Jersey 
(Newark) RO in July 1999.

This matter was remanded by the Board in October 2003 for the 
purpose of scheduling a hearing before a member of the Board.  
In September 2004 the veteran testified before a member of 
the Board at a hearing held at the RO.  

During the hearing, the veteran stated that the certified 
issue of entitlement to service connection for a right knee 
disorder was incorrect.  He noted that he was actually 
claiming service connection for a left knee disability.  

Since it remains unclear whether the veteran is formally 
withdrawing claim of service connection for right knee 
disorder from appellate consideration, such matter will be 
addressed in the Remand for clarification.  

The veteran is noted to have filed a notice of disagreement 
(NOD) with the RO's September 2000 letter that advised the 
veteran that no new and material evidence had been submitted 
to reopen a previously denied claim for service connection 
for a skin disorder.  The veteran has also filed a NOD with 
the RO's November 2002 rating decision that granted service 
connection for tinnitus and hearing loss and assigned an 
initial rating of 10 percent for tinnitus and a 
noncompensable initial rating for the hearing loss.  No 
statement of the case has been furnished addressing these 
matters, so they are not yet before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record reveals that a remand is necessary to 
properly adjudicate all issues on appeal.  

Regarding the issues regarding entitlement to service 
connection on appeal, the Board notes that while there are 
reserve medical records and personnel records dating through 
the late 1980's, it does not appear that all periods of 
active duty for training have been confirmed.  

The available Reserve personnel records do show some periods 
of active duty for training (ACDTRA) in the 1970's, while he 
was with the United States Naval Reserve (USNR).  He is noted 
to have been with the USNR from 1957 to 1982, and is shown to 
have served in Whitestone New York from April 1962 to 
December 1966, Elizabeth, New Jersey from June 1973 to June 
1975 and in Perth Amboy, NJ from October 1979 to April 1982.  
The records show ACTDRA from January 26, 1974 to February 9, 
1974; May 10, 1975 to May 23, 1975, January 19, 1976 to March 
2, 1976 and from March 15, 1976 to March 26, 1976, but there 
appears to be additional ACTDRA including beyond 1979, the 
documentation of which is unclear.  

The reserve records indicate that the veteran entered the 
United States Air Force Reserve (USAFR) on April 29, 1982.  
He appears to have remained in the reserves up through 1988.  
There are no USAFR records documenting ACDTRA in the claims 
file.  

In view of the fact that there are records of reserve medical 
treatment for various medical complaints including complaints 
that may pertinent to issues on appeal, it is necessary to 
verify all periods of active reserve duty, to ascertain 
whether any of the reserve medical records were generated 
during active duty periods.  

Furthermore, clarification is needed to determine whether 
some of the medical conditions shown during the veteran's 
period of active service between June 1955 and September 1957 
are linked to certain disorders for which service connection 
is being claimed.  Specifically, the veteran is noted to have 
had treatment for headaches, nasal problems, and an ingrown 
toenail between January 1956 and February 1956.  He also 
injured his right arm in a fall in April 1957.  An 
examination is therefore warranted to determine whether the 
veteran's claimed headaches, sinusitis, residuals of ingrown 
toenail left foot and right shoulder condition are linked to 
these medical problems shown in service.  

Regarding the veteran's claim for entitlement to an increased 
rating for prostatitis, he is noted to have most recently 
been examined in January 2000.  Since that time, the veteran 
has testified in September 2004 that his symptoms have 
worsened.  At this hearing the representative pointed out the 
length of time that has passed since the last examination and 
requested that a VA examination be scheduled to ascertain the 
current severity of his prostate disability.  

The veteran is noted to have filed a NOD with the RO's 
September 2000 letter that advised the veteran that no new 
and material evidence had been submitted to reopen a 
previously denied claim for service connection for a skin 
disorder.  The veteran filed this notice of disagreement in a 
March 2001 signed statement that specifically mentioned his 
disagreement with the RO's decision regarding this issue.  
The veteran has also filed a NOD with the RO's November 2002 
rating decision that granted service connection for tinnitus 
and hearing loss and assigned an initial rating of 10 percent 
for tinnitus and a noncompensable initial rating for the 
hearing loss.  This NOD was filed by the veteran in a March 
2003 written statement that specifically stated that "if any 
claim was granted an initial rating or an increased rating...I 
wish to appeal that claim for a still higher rating."  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement has been filed as to its denial, the 
appellant is entitled to a statement of the case, and the 
RO's failure to issue such is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly, this case is remanded to the RO for the 
following:

1.  The VBA AMC should specifically 
apprise the veteran of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  The VBA AMC should also 
specifically request that he provide any 
evidence in his possession that pertains 
to the claim as explicitly required by 
38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  A Record of this notification 
must be placed into the claims file.

2.  The AMC should furnish a statement of 
the case addressing the issues of whether 
new and material evidence had been 
submitted to reopen previously denied 
claims for service connection for a skin 
disorder, entitlement to an initial 
compensable rating for hearing loss and 
entitlement to an initial rating in 
excess of 10 percent disabling for 
tinnitus.  The AMC should also notify the 
appellant of the need to file a timely 
substantive appeal to the Board if he 
wants appellate review.

3.  Arrangements should be made to 
contact the veteran and obtain written 
clarification as to whether he is 
formally withdrawing the issue of 
entitlement to service connection for a 
right knee disability from appellate 
consideration.  

4.  The AMC should attempt to verify and 
obtain all records pertaining periods of 
active duty for training (ACDTRA) while 
serving with the United States Naval 
Reserve (USNR) from 1957 to 1982 and 
United States Air Force Reserve (USAFR) 
from 1982 to 1988.  The RO should send 
such a request to the National Personnel 
Records Center (NPRC), the USNR and 
USAFR, and any other locations where it 
is determined such records may be found.  
If no such reserve records can be found, 
or if they have been destroyed, ask for 
specific confirmation of that fact.  

5.  After completing numbers 1-4 above to 
the extent possible, schedule the veteran 
for a VA orthopedic examination to 
determine the etiology of any right 
shoulder disorder said to have occurred 
in service.  Furthermore, only if the 
veteran is shown to have treatment for 
his back and knee disorder (left or 
right) during any Active Duty for 
Training (ACTDTRA), the examination 
should also address the etiology of these 
disorders.  The claims file must be made 
available to the examiner and the 
examiner should state that the claims 
file was reviewed.  The examination 
should include any special diagnostic 
tests that are deemed necessary for an 
accurate assessment.  The orthopedic 
examiner must express an opinion as to 
(1) is it at least as likely as not that 
right shoulder disorder found on 
examination is (are) etiologically or 
causally related to any incident of 
service origin, to include the right arm 
injury shown during active service in 
April 1957?  (2) Only if a left or right 
knee disorder or a back disorder are 
shown to be treated in service to include 
ACDTRA, is it at least as likely as not 
that any knee (left or right) disorder or 
back disorder found on examination is 
(are) etiologically or causally related 
to any incident of service origin?  Any 
opinions expressed should be accompanied 
by a complete rationale.  

6.  After completing numbers 1-4 above to 
the extent possible, and only if any eye 
disorder is shown to be treated in 
service to include ACDTRA, schedule the 
veteran for a VA ophthalmology 
examination to determine the etiology of 
any current eye disorder.  The claims 
file must be made available to the 
examiner and the examiner should state 
that the claims file was reviewed.  The 
examination should include any special 
diagnostic tests that are deemed 
necessary for an accurate assessment.  
The ophthalmologist must express an 
opinion as to is it at least as likely as 
not that any eye disorder(s) found on 
examination is (are) etiologically or 
causally related to any incident of 
service origin.  Any opinions expressed 
should be accompanied by a complete 
rationale.  

7.  After completing numbers 1-4 above to 
the extent possible, schedule the veteran 
for the appropriate VA examinations to 
determine the etiology of any sinus 
disorder, headache disorder and left foot 
toenail disorder said to have occurred in 
service.  The examination should include 
any special diagnostic tests that are 
deemed necessary for an accurate 
assessment. The ophthalmologist must 
express an opinion as to is it at least 
as likely as not that any sinus disorder, 
headache disorder and left foot toenail 
disorder found on examination is (are) 
etiologically or causally related to any 
incident of service origin.  Any opinions 
expressed should be accompanied by a 
complete rationale.  

8.  Schedule the veteran for a VA 
genitourinary examination to ascertain 
the current severity of his prostatitis 
disorder.  The claims file and a copy of 
38 C.F.R. §§ 4.114a, 4115b, Diagnostic 
Code 7527 (criteria for voiding 
dysfunction or urinary tract infection, 
whichever is predominant) must be made 
available to the examiner and the 
examiner should state that the claims 
file was reviewed.  The examiner should 
specifically comment as to the presence 
of any urine leakage, frequency, or 
obstructed voiding.  The presence or 
absence of hesitancy, slow or weak 
stream, decreased force of stream, 
stricture disease requiring periodic 
dilatation one to two times per year, 
recurrent urinary tract infections 
secondary to obstruction, markedly 
diminished peak flow rate (less than 10 
cubic centimeters per second) or post 
void residuals greater than 150 cubic 
centimeters, should also be reported.  
Additionally, the examiner should state 
whether there is continual urine leakage 
requiring the wearing of absorbent 
material, and if so, how often these 
materials are changed each day.  Any 
opinions expressed should be accompanied 
by a complete rationale.

9.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




